Petition for Writ of Mandamus Denied and Memorandum Opinion filed September
6, 2012.




                                        In The

                      Fourteenth Court of Appeals

                                   NO. 14-12-00756-CR




                     IN RE CHARLES LEE GRABLE, Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                232nd District Court
                                Harris County, Texas
                            Trial Court Cause No. 764539

                       MEMORANDUM OPINION

      On August 20, 2012, relator Charles Lee Grable filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52.
In the petition, relator asks this court to compel the Honorable Mary Lou Keel, presiding
judge of the 232nd District Court of Harris County, to accept his plea bargain entered in
1998.

        In 1998, Grable entered a guilty plea to indecency with a child.         The plea
document signed by Grable on January 15, 1998, reflects that there was no agreed
recommendation on punishment and that a pre-sentence investigation would be
conducted. On April 3, 1998, the trial court deferred an adjudication of guilt and placed
Grable on probation for five years. Later that year, Grable’s guilt was adjudicated and
punishment was assessed at confinement for sixteen years in the Institutional Division of
the Texas Department of Criminal Justice. See Grable v. State, No. 14-02-00335-CR,
2002 WL 1000398 (Tex. App.—Houston [14th Dist.] May 16, 2002, no pet.) (not
designated for publication) (dismissing appeal for want of jurisdiction because notice of
appeal not filed timely).

        Grable claims that he entered into a negotiated plea agreement, the terms of which
were not disclosed to the trial court and not reflected in the judgment. He claims that he
agreed to plead guilty in exchange for the prosecutor’s agreement not to file additional
charges against him and his wife. He asserts that the trial court accepted his guilty plea,
but failed to accept his plea bargain. While relator’s plea may have been the result of
negotiations with the State, because the punishment was not agreed, it was not considered
a plea bargain, which is defined as “a case in which a defendant’s plea was guilty or nolo
contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant.” Tex. R. App. P. 25.2(a)(2).

        In 1998, relator filed an application for writ of habeas corpus in the trial court.
The trial court denied relator’s application on February 1, 1999. In a criminal case,
mandamus relief is authorized only if the relator establishes that (1) under the facts and

                                             2
the law, the act sought to be compelled is purely ministerial; and (2) he has no other
adequate legal remedy. State ex rel. Rosenthal v. Poe, 98 S.W.3d 194, 198 (Tex. Crim.
App. 2003) (orig. proceeding). In this case, relator had an adequate remedy by appeal.
Appeal can be had from a district court order denying an applicant relief on a writ of
habeas corpus. Ex parte Renier, 734 S.W.2d 349, 353 (Tex. Crim. App. 1987).

      Relator has an adequate remedy by appeal and has not established entitlement to
the extraordinary relief of a writ of mandamus. Accordingly, we deny relator’s petition
for writ of mandamus.

                                                PER CURIAM



Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                            3